         Case 3:18-cv-00842-BAJ-EWD           Document 51       11/13/20 Page 1 of 8




                        UNITED STATES DISTRICT COUKT
                        MIDDLE DISTRICT OF LOUISIANA


 LOVE'S TRAVEL STOPS & CIVIL ACTION
 COUNTRY STORES, INC., ET AL.


 VERSUS

 LOVEPHEET SINGH, ET AL. NO. 18-00842-BAJ-EWD

                                 RULING AND ORDER

       Before the Court is the Motion for Summary Judgment (Doc. 38) filed by

Defendant Daimler Trucks ( Daimler"). No opposition was filed. For the reasons

stated herein, Daimler's Motion is GRANTED.

  I. FACTS

       Plaintiffs, Love's Travel Stops & Country Stores, Inc. and Love's of Louisiana


LLC, seek recovery for an August 1, 2017 fire that occurred at a Love's service station


in Port Alien, Louisiana against Daimler1 under the Louisiana Products Liability Act

fLPLA"). (Doc 1-2, Doc 28, Doc. 38). Plaintiffs claim that the vehicle, a tractor and

trailer combination, caught fire while parked next to a set of diesel fuel pumps. (Doc.

28, at K 7). The fire caused property damage to Plaintiffs' facility, as well as expenses

incurred from loss of fuel and clean up. Id. at K 8.


       Daimler is the manufacturer of the tractor, which is a 2015 Freightliner

Cascadia (the "Freightliner"). (Doc. 38-1 at p. 2). Daimler manufactured the




1 While Plaintiffs additionally filed suit against five other defendants—the driver of the
vehicle, the owner of the vehicle, the manufacturer of the trailer, the insurer of the vehicle,
and the inspector of the vehicle—these claims were dismissed and therefore are not
considered. (See Doc. 50).

                                               1
        Case 3:18-cv-00842-BAJ-EWD          Document 51   11/13/20 Page 2 of 8




Freightliner, bearing the VIN#3AKJGLD54FSFK4976, in 2014, Daimler has not had

possession of the vehicle since July 5, 2014, when it was delivered for shipment.


(Doc. 38-2 at ^ 5). Plaintiffs allege that the Freightliner tractor manufactured by

Daimler was unreasonably dangerous in design, construction, or composition, that


adequate warnings as to these defects were not provided, and that the product failed

to conform to an express warranty.


      Plaintiffs were required to identify expert witnesses by November 30, 2019,

and to produce expert reports by December 31, 2019. Plaintiffs have not produced any

such reports. Daimler now moves for summary judgment.


II. LEGAL STANDARD

      The Court will enter summary judgment in Daimler's favor if Daimler shows

that there is no genuine dispute as to any material fact and that it is entitled to

judgment as a matter of law. FED. R. Civ. P. 56(a). The Court cannot grant summary


judgment just because Daimler s motion is unopposed; Daimler must point to the

absence of a material factual dispute. Hetzel v. Bethlehem Steel Corp.,


50 F.3d 360, 362 n.3 (5th Cir. 1995). In deciding if it has done so, the Court views

facts and draws reasonable inferences in Plaintiffs' favor. Vann v. City of Southaven,


Miss., 884 F.3d 307, 309 (5th Cir. 2018). However, because Plaintiffs failed to file a

response, Daimler's properly supported assertions of fact are undisputed. FED. R. Civ.


P. 56(e)(2). The moving party may prevail on summary judgment by pointing out the

absence of evidence supporting the nonmoving party's case. Guillory a Domtar Indus.


Inc., 95 F.3d 1320, 1328 (5th Cir. 1996).




                                            2
        Case 3:18-cv-00842-BAJ-EWD         Document 51     11/13/20 Page 3 of 8




m. DISCUSSION

          A. Louisiana Products Liability Act

       Daimler property removed this case under 28 U.S.C. § 1332, and as such the


substantive law of Louisiana governs this dispute. Plaintiffs sued for recovery under


the LPLA. To recover under the LPLA, a plaintiff must establish four elements: "(I)

that the defendant is a manufacturer of the product; (2) that the claimant's damage

was proximately caused by a characteristic of the product; (3) that this characteristic

made the product unreasonably dangerous ; and (4) that the claimant's damage arose


from a reasonably anticipated use of the product by the claimant or someone else."


Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 261 (5th Gir. 2002) (citing La. R.S.

9:2800.54(A)).

      A product is unreasonably dangerous under the LPLA where: (1) the product

is unreasonably dangerous in construction or composition as provided in


R.S. 9:2800.55;2 (2) the product is unreasonably dangerous in design as provided in

R.S. 9:2800.56; (3) the product is unreasonably dangerous because an adequate


warning about the product has not been provided as required by R.S. 9:2800.57, or;


(4) The product is unreasonably dangerous because it does not conform to an express


warranty of the manufacturer about the product as provided in R.S. 9:2800.58. Id.


(citing La. R.S. § 9:2800.54(B)).




2 A product is unreasonably dangerous in construction or composition if, at the time the
product left its manufacturer's control, the product deviated in a material way from the
manufacturer's specifications or performance standards for the product or from otherwise
identical products manufactured by the same manufacturer. La. R.S. § 9:2800.55
        Case 3:18-cv-00842-BAJ-EWD          Document 51     11/13/20 Page 4 of 8




       Daimler asserts that Plaintiffs are unable to prove two of the required

elements, as it contends it was not the Freightliner, but rather an unrelated


refrigeration unit not manufactured by the Daimler that caused the fire. Daimler

additionally argues that Plaintiffs are neither able to prove that the Freightliner was

unreasonably dangerous at the time it left its control, nor that the Freightliner's

condition was thus the cause of the fire and damaged Plaintiffs' service station.


       Plaintiffs have failed to present evidence that the Freightliner was defective,

or that the defect was the cause of the fire. West Baton Rouge Parish Deputy Fire

Chief Robby Smith's investigation of the fire determined that, while the Freightliner

was involved in the ignition of the fire, the fire actually started within the

refrigeration unit on the front of the trailer, which was not manufactured by Daimler.


(Doc. 38-6, at p. 15). Deputy Chief Smith wrote a report on the day of the fire in his

capacity as the responding officer in charge for the West Baton Rouge Fire

Department. Id. at p. 14. The report describes what he saw as he participated in the


coordination, extinguishment, and suppression of the fire, as well as the subsequent


investigation of the fire. Id. The report states that several witnesses, including the


driver of the truck, the passenger of the truck, and other truck drivers at the service


station, all saw the fire originate from the refrigeration unit. Id. at p. 15.


      Daimler is only responsible for defects arising from the Freightliner in this

case. Daimler did not manufacture, supply, distribute, or sell the refrigeration unit


on the front of the trailer. (Doc. 38-1, at p. 9; Doc. 1-2, at ^ 12-13). Daimler has no


relationship with the manufacturer of the trailer, nor does it have a relationship with



                                            4
        Case 3:18-cv-00842-BAJ-EWD          Document 51      11/13/20 Page 5 of 8




the individuals who drove the trailer to Plaintiffs' service station. (Doc. 38-2, at Tf 7-

8). Plaintiffs have not provided any evidence that the Freightliner manufactured by

Daimler was defective.


       Plaintiffs have also not provided any evidence to show that the alleged defect

in Daimler s product caused any damage to them. Under the LPLA, a plaintiff has

the burden of proving that a defect caused the plaintiffs damage. Weber v. Fidelity &.

Casualty Insurance Co. of N.Y., 259 La. 599, 250 So.2d 754 (1971). While the Court

has recognized that "expert testimony is not required in every LPLA case" to establish

causation, courts consistently require expert testimony in products liability cases,


even when the products in question are in common use. Stewart v. Capital Safety


USA, 867 F.3d 517, 521 (5th Cir. 2017). For expert testimony not to be required in a

products liability case, the product itself, or at least the. . . feature in question, must


be relatively uncomplicated, and the implications. . . [must be] such that a layman


could readily grasp them. Id. (citing Lavespere v. Niagara Mach. & Tool Works, Inc.,


910 F.2d 167, 184 (5th Cir. 1990) (citations omitted), abrogated on other grounds by

Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994) (enbanc)).

       Plaintiffs have not designated any expert that can connect the fire to any defect

that existed when the Freightliner left Daimler's control. Nor, for that matter, have

they provided any other evidence that connects the fire to the Freightliner. This case

does not involve products or features which are relatively uncomplicated, and it would


likely be beyond the expertise of the average juror to evaluate the facts. To meet their

burden, Plaintiffs would likely require expert testimony in the fields of fire origin
         Case 3:18-cv-00842-BAJ-EWD        Document 51      11/13/20 Page 6 of 8




forensics, engineering, physics, as well as over-the-road truck maintenance practices


and procedures. The time the Court allotted to Plaintiffs to designate such experts

and furnish their reports has long-since expired. Plaintiffs have failed to meet their

burden to establish a genuine dispute of material fact that a defect in Daimler's

Freightliner caused their damages. As such, their LPLA claims fail.

           B. Res Ipsa Loquitur

       In addition to their LPLA claim, Plaintiffs also allege that the fire was one

which "does not occur absent the negligence of one or more of the parties having care


custody and control of the truck and trailer", and called on the court to apply the

doctrine of res ipsa loquitur. (Doc. 1-2, at ^ 16). Normally in cases of negligence, "mere


proof of an 'accident'. . . does not raise any presumption of negligence," however there


are certain classes of cases where the circumstances of the occurrence that has


caused the injury are of a character to give ground for a reasonable inference that if


due care had been employed by the party charged with care. . . the thing that

happened Q would not have happened." Sweeney v. Erving, 228 U.S. 233, 238 (1913).

In these cases tlie court applies the principle of res ipsa loquitur, meaning "the thing

speaks for itself." Id.


       For res ipsa loquitnr to apply, a plaintiff must establish three elements: (1) the

facts must indicate that the plaintiffs injuries would not have occurred in the absence

of negligence; (2) the plaintiff must establish that the defendant's negligence falls

within the scope of his duty to the plaintiff, and; (3) the evidence should sufficiently

exclude inference of the plaintiffs own responsibility or the responsibility of others

besides the defendant in causing the accident. Lawson v. M'itsubishi Motor Sales of

                                            6
        Case 3:18-cv-00842-BAJ-EWD        Document 51     11/13/20 Page 7 of 8




Am., Inc., 938 So.2d 35, 49 (La. 2006). If a plaintiff meets the burden with respect to

these three elements, the burden shifts to the defendant manufacturer to prove that


the product was not defective when it left its control. Id. In addition, [t]he general

Louisiana rule is that res ipsa loquitnr applies only when the instrumentality causing

the accident is within the control of the defendants." Winans v. Rockwell Intern,


Corp., 705 F.2d 1449, 1455 (5th. Cir. 1983) (citations omitted).

      Here, because the evidence does not exclude all other probable explanations


for the service station fire, and because the Freightliner was not in Daimler's


exclusive control at the time of the fire, the Court does not reach the burden-shifting

step of the analysis. Plaintiffs have not offered proof that the Freightliner was the

cause of the fire and that Daimler breached its duty to Plaintiffs. On the contrary,

the evidence indicates that the fire started from the refrigeration unit attached to the

Freightliner and not the Freightliner itself. (See Doc. 38-9; 38-6). The fact that

Plaintiffs have not demonstrated that all other individuals are free from fault in this

action means res ipsa loquitur is inapplicable.
       Case 3:18-cv-00842-BAJ-EWD       Document 51     11/13/20 Page 8 of 8




IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that DaimWs Motion for Summary (Doc. 38) is

GRANTED. A final judgment as to Plaintiffs' claims against Defendant Daimler

Trucks shall be issued.



                          Baton Rouge, Louisiana, this * /~~~ day of November, 2020



                                                    a.
                                      JUDGE BRIAN^. JACKSON
                                      UNITED STATES^ISTRICT JUDGE
                                      MIDDLE DISTRICT OF LOUISIANA
